 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   JUAN GRAJEDA-GONZALEZ,               )   Case No. CV 16-9122-DOC (SP)
12                                        )
                          Petitioner,     )
13                                        )   ORDER ACCEPTING FINDINGS AND
                    v.                    )   RECOMMENDATION OF UNITED
14                                        )   STATES MAGISTRATE JUDGE
     D. SHINN, Warden,                    )
15                                        )
                          Respondent.     )
16                                        )
    ___________________________           )
17 o
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
19 file, and the Report and Recommendation of the United States Magistrate Judge.
20 Petitioner has not filed any written Objections to the Report within the time
21 permitted. The Court accepts the findings and recommendation of the Magistrate
22 Judge.
23         IT IS THEREFORE ORDERED that Judgment be entered denying the
24 Petition and dismissing this action with prejudice.
25
26 DATED: February 3, 2020                       ______________________________
                                                 HONORABLE DAVID O. CARTER
27                                               UNITED STATES DISTRICT JUDGE
28
